Motion to reopen and reargue former appeal denied, without costs. Memorandum: On this motion to reopen and reargue a former appeal in this case, nothing new is shown to cause us to change our former decision. The refusal of the surrogate to accept the law as laid down by this court is the only fact offered in support of this motion. The surrogate is not a party to the present action and no proceeding is yet pending before this court to compel the surrogate to make and enter an order from which an appeal can be taken. Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ. [See 262 App. Div. 467.]